Citation Nr: 0529252	
Decision Date: 11/01/05    Archive Date: 11/14/05	

DOCKET NO.  98-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
November 1991, which included service in the Southwest Asia 
Theater of Operations from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied, among other things, the 
veteran's claim of entitlement to service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness.  In June 1999, June 2003, and July 2004, the Board 
remanded this claim for further development and 
readjudication.  In November 1998 and September 2003, the 
veteran presented testimony before the Board at the RO (i.e. 
a Travel Board hearing).  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
has a respiratory disorder due to an undiagnosed illness 
contracted in service; the only objective signs or symptoms 
involving his respiratory system are attributable to known 
clinical diagnoses not related to service or are attributable 
to things other than his service in the Persian Gulf.




CONCLUSION OF LAW

The criteria to establish service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303 3.317 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a respiratory disorder, to include as due to an 
undiagnosed illness.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In a September 1997 Statement of the Case as well as in 
January 2003 and April 2005 Supplemental Statements of the 
Case, the veteran was advised of the laws and regulations 
pertaining to this claim.  Collectively, these documents 
informed him of the evidence of record and explained the 
reasons and bases for the denial of the claim.  

In addition, the RO sent the veteran a letter in April 2001 
that informed him of the evidence necessary to substantiate 
his claim, what evidence they would obtain and what he could 
do to help obtain additional evidence.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to his claim. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in April 2001 was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of this claim, the notice was provided by 
the AOJ prior to the most recent adjudication of the claims 
(see the April 2005 Supplemental Statements of the Case), and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The Board thus finds 
that any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claim decided herein.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran has been afforded numerous VA examinations that 
have addressed the medical issue involved in this appeal, 
including as a result of the most recent Board remand.  
Additionally, the veteran's service records, VA medical 
records and private medical records have been obtained and 
are associated with the claims file.  Neither the veteran nor 
his representative has made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  As such, the 
Board finds that the case is ready for appellate review.

The record shows that the veteran served during the Persian 
Gulf War in the Southwest Asia Theater of Operations from 
January 1991 to May 1991.  It is undisputed that he is a 
"Persian Gulf veteran" as that term is defined by law for 
purposes of entitlement to compensation benefits for 
disability due to undiagnosed illness. 38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  

The veteran's September 1988 enlistment examination indicates 
that his lungs and chest were normal.  In the Report of 
Medical History portion of that examination, the veteran 
noted that he occasionally had vague, right thoracic pain 
with exercise but denied experiencing shortness of breath.  
An undated Screening Note of Acute Medical Care indicated 
that the veteran experienced coughing and vomiting with 
abdominal pain.  He was diagnosed with bronchitis and early 
pneumonia.  Other than this undated document, the veteran's 
service medical records contain no notations of complaints, 
treatment or diagnosis of any respiratory problems.  The 
veteran did not undergo a service separation examination.  
Rather, he waived this medical examination in November 1991.  

The record-on-appeal consists of a private medical record 
dated in October 1996 and VA outpatient treatment records 
dated from March 1994 to June 2004.  An October 1996 private 
medical treatment record indicated that the veteran's lungs 
were clear to auscultation.  A review of the VA outpatient 
treatment records reveal that the veteran denied having 
shortness of breath, sinus symptoms or chest pain in August 
2002.  The record-on-appeal additionally contains third party 
statements on behalf of the veteran; however, these 
statements contain no information pertinent to the issue on 
appeal.  

Transcripts from the two Travel Board hearings are also 
contained in the claims file.  The veteran testified at a 
November 1998 Travel Board hearing that he did not go to sick 
call while he was in the Persian Gulf and that he did not 
receive any treatment for a respiratory disorder while he was 
in service.  He also reported that his respiratory problems 
first occurred a couple of years after service.  Thereafter, 
the veteran testified at a September 2003 Travel Board 
Hearing that he was exposed in the Persian Gulf to chemicals 
and burning oil every day and that he was less than a mile 
from burning oil wells.  He testified that he did not have 
any sinus or respiratory problems prior to service.  He 
additionally testified that at the time of the hearing, he 
experienced shortness of breath with just about everything he 
did.  He associated his breathing difficulties with his 
period of service since he was able to remain active and 
played sports prior to entering service.  

The veteran was afforded several VA medical examinations.  In 
regards to the issue on appeal, there were no reported 
respiratory signs or symptoms noted during a September 1994 
general medical examination.  During an October 1994 
neurology examination, the veteran denied rhinorrhea.  An 
October 1999 respiratory examination reported normal 
pulmonary function testing, without any indication of a 
diagnosable respiratory condition.  

During an October 1999 ear, nose and throat (ENT) 
examination, the veteran denied having any nasal obstruction, 
nasal discharge or nasal tenderness.  He stated that he did 
not have any allergic-type rhinitis, and that he did not have 
dyspnea on rest or exertion.  He did state that he was 
diagnosed with maxillary sinusitis by X-ray.  On physical 
examination, facial sinus tenderness was not found, the 
veteran's nose was within normal limits, and there was no 
nasal obstruction or discharge.  The veteran was assessed 
with having no current sinus problems.   

The veteran underwent a VA ENT examination in June 2000 
during which he denied having facial pain, rhinorrhea, or 
persistent nasal obstruction.  He also denied interference 
with breathing through his nose, purulent discharge and 
dyspnea, but gave a history of chronic sinusitis.  The 
veteran was "diagnosed," however, with no suspicion of 
sinus disease.  

The veteran then underwent another VA ENT examination in 
September 2000, at which time he denied interference with 
breathing through his nose, purulent discharge and dyspnea.  
On physical examination there was no evidence of nasal 
obstruction or chronic sinusitis. 

The report of a September 2002 VA examination reflects that 
an October 1999 computerized tomography (CT) scan 
demonstrated minimal, chronic bilateral maxillary sinusitis, 
and that on physical examination the veteran's lungs were 
clear to auscultation and percussion, and his sinuses were 
not tender.  The veteran was diagnosed with sinusitis by CT 
scan without current evidence of the disorder, and shortness 
of breath by history.  The examiner commented that there was 
no physical evidence of any underlying respiratory 
conditions, but that given the veteran's smoking history, 
there may be some mild obstructive pulmonary disease, 
although this was unlikely.  

A May 2003 VA medical note indicates that the veteran was 
diagnosed with asthma that seemed to be related to exposure 
to environmental contaminants in the Gulf War Theater of 
Operations.  A June 2004 record reported that the veteran's 
medical disabilities included obstructive sleep apnea, and 
that this seemed to occur more often with Gulf War veterans.  
The examiner stated that it was reasonable to consider the 
veteran's conditions as being related to his service in the 
Gulf War.  

In October 2004, the veteran was afforded a VA respiratory 
examination.  The examiner reviewed the veteran's claims file 
and specifically discussed pertinent medical records dated 
from November 1991 to July 2004.  During the examination, the 
veteran reported that he had no breathing difficulties during 
his period in service and stated that he noticed his 
breathing difficulties in early 1992, five to six months 
after leaving the Persian Gulf and several months after 
leaving the service.  The veteran stated that his symptoms 
gradually worsened to the point where he experienced episodes 
of breathlessness even at rest.  He denied any period of 
incapacitation requiring bed rest or treatment by a physician 
for his breathing within the prior 12 months, and reported 
that he never had emergency room visits or been hospitalized 
for his breathing.  He also stated that he began smoking at 
the age of 16.  A history of sinusitis was indicated.  

Physical examination revealed that the veteran's lungs were 
clear to auscultation and that he had percussion without 
wheezing, rales or rhonchi.  The examiner noted that there 
was no cyanosis, clubbing or edema of the veteran's 
extremities and no use of accessory respiratory muscles.  
Pulmonary function testing (PFTs) was accomplished.   

As a result of this examination, the veteran was diagnosed 
with obstructive sleep apnea, confirmed by a sleep study, 
that was less likely than not to be secondary to the hiss 
military service and more likely due to his history of 
smoking, his weight, and possibly his depression.  

The veteran was also diagnosed with a history of possible 
sinusitis by CT scanning and his own history.  Sinusitis was 
not shown on examination, and the examiner noted that if 
present, it was mild but less likely than not due to the 
veteran's military service.  

Finally, the veteran was "diagnosed" with shortness of 
breath, and the examiner noted that, based upon the results 
of the veteran's PFTs, there was no objective evidence of 
reversible airway's disease (asthma) or any other pulmonary 
disorder.  The examiner opined that the veteran's shortness 
of breath was more likely than not due to a significant 
smoking history rather than any exposures in the Persian Gulf 
or during his military career.  The examiner also opined that 
it was more likely than not that the veteran's perceived 
shortness of breath dyspnea and dyspnea on exertion were 
related to his chronic anxiety state.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005). 

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability.  A qualifying chronic disability is 
defined as a chronic disability resulting from any of the 
following: (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) 
from any diagnosed illness which the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  See 38 U.S.C.A. § 1117 
(West 2002 & Supp. 2005).  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include signs or 
symptoms involving the upper or lower respiratory system, 
among other things.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

Taking into account all of the relevant evidence of record, 
the Board finds that service connection is not warranted for 
a respiratory disorder, to include as due to an undiagnosed 
illness.  The evidence discussed above documents the 
veteran's intermittent complaints of shortness of breath 
since service.  None of the medical records, however, 
indicate that he has any unexplained signs or symptoms 
involving his respiratory system.  And while, according to 
applicable law cited above, shortness of breath (i.e. as a 
respiratory sign or symptom) may be related to an undiagnosed 
illness, a VA examiner opined, upon thorough examination of 
October 2004 that included PFTs and a review of the claims 
folder, that this symptom was the result of the veteran's 
smoking history and not from any exposures he had in the 
Persian Gulf or otherwise.   

The veteran was also diagnosed with obstructive sleep apnea 
and chronic sinusitis (although the evidence does not clearly 
establish a diagnosis of sinusitis), which are known clinical 
diagnoses, and to date have not been determined by regulation 
to warrant a presumption of service connection.  In addition, 
a VA medical record dated in May 2003 indicated that the 
veteran had been diagnosed with asthma which seemed, 
according to the examiner, to be related to his exposure to 
environmental contaminants in the Gulf War.  However, the 
veteran underwent a subsequent VA examination in October 2004 
in which, as noted, PFTs were performed that indicted there 
was no objective evidence of reversible airway's disease 
(asthma) or any other pulmonary disorder.  The Board finds 
the October 2004 examination report to be more persuasive 
than the May 2003 VA record, as it was based upon appears on 
its face to be a complete review of the veteran's medical 
history and relevant testing.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given). 
See also Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (essentially provide 
that opinions which appear to have been based entirely on the 
history provided by the veteran, and not supported by the 
objective evidence of record, carry little probative weight.)

In sum, there is no medical indication that the veteran has 
an undiagnosed respiratory illness that is related to his 
Persian Gulf War service, a medically unexplained respiratory 
disorder defined by a cluster of signs or symptoms (i.e. 
shortness of breath), or a respiratory illness that VA has 
determined warrants a presumption of service connection.  See 
38 U.S.C.A. § 1117(a)(2).  As such, his claim of entitlement 
to service connection for a respiratory disorder as due to an 
undiagnosed illness must be denied.  

The Board recognizes, and as reflected in the 
characterization of the issue on appeal, that the veteran has 
also applied for service connection for a respiratory 
disorder(s) on a direct basis.  The Board has carefully 
reviewed the entire claims folder and notes that the 
preponderance of the evidence is against a finding that his 
diagnosed respiratory disorders - obstructive sleep apnea and 
chronic sinusitis - are related to or had their onset in 
service.  

The Board recognizes that in a June 2004 outpatient treatment 
record a VA doctor stated that it was reasonable to consider 
sleep apnea to be related to the veteran's service in the 
Persian Gulf War.  This opinion, however, was essentially 
refuted by the examiner who examined the veteran in October 
2004 and opined that sleep apnea was not related to the 
veteran's service.  This examiner was also of the opinion, as 
noted, that chronic sinusitis (again, if indeed the veteran 
suffered from the disorder) was not related to the veteran's 
military service.  In any event, the Board assigns more 
weight and validity to the findings made by the VA examiner 
in the above-referenced October 2004 report than those made 
by the doctor in the June 2004 outpatient treatment record, 
as the examiner in October 2004 reviewed the entire record 
and performed relevant tests on the veteran before coming to 
his conclusion that sleep apnea and sinusitis were not 
related to service.  See Winsett; Guimond; Reonal; supra.  

Finally, the Board notes that contentions made by the veteran 
to the effect that he suffers from a respiratory disorder 
related to his military service, to include as due to an 
undiagnosed illness contracted in the Persian Gulf, are not 
entitled to any probative weight.  Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for a 
respiratory disorder, to include as an undiagnosed illness, 
for the reasons discussed above.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a respiratory disorder, including as 
due to an undiagnosed illness, is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


